Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered April 29, 2003, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As part of his plea agreement, the defendant effectively waived appellate review of his claim that the sentence imposed *779was excessive (see People v Muniz, 91 NY2d 570 [1998]; People v Seaberg, 74 NY2d 1 [1989]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.